Citation Nr: 1634180	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-30 567	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic residuals of a jaw injury.


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent 


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972 and from November 1973 to August 1977.
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This matter was previously before the Board in February 2015 when it was remanded for additional development, and the case has been returned for appellate consideration. 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for residuals of a windpipe injury, has been raised by the record in a January 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board will therefore refer this matter to the AOJ for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary. 


FINDING OF FACT

The Veteran is not shown by competent credible evidence to have (or during the pendency of this claim to have had) a jaw disability.


CONCLUSION OF LAW

The criteria for service connection for chronic residuals of a jaw disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.40 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to notify was satisfied by November 2009 and December 2009 letters to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records ("STRs"), post-service medical records, and lay statements are associated with the claims file and were reviewed in connection with this claim.  Pursuant to the Board's February 2015 remand instructions, the Veteran was afforded a VA examination in May 2015 to assess the nature and etiology of his jaw pain.  The Board finds that there has been substantial compliance with the directives of its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any additional outstanding evidence in this matter that could substantitate his service connection claim and for which VA has a duty to assist.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Analysis

The Veteran essentially contends that he has chronic residuals of a jaw injury due to service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In order for the veteran to be awarded a rating for service-connected jaw disability, there must be evidence both of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see also 38 U.S.C. § 1131 (formerly § 331).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed.Cir.1997) ("The statutes governing payment of benefits for disability ... only allow payment for disability existing on and after the date of application.").  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

STRs demonstrate that on June 13, 1977, the Veteran underwent an extraction of the left mandibular third molar (tooth #17) at a dental clinic.  Four hours later, he returned to the clinic with severe intraoral bleeding.  Intraoral packing was used to control the bleeding, and the Veteran was referred to a physician at the hospital for further evaluation.  Upon arriving at the emergency room, his airway was obstructed.  Examination revealed a large peripharyngeal hematoma nearly occluding the entire posterior pharynx.  The Veteran underwent an emergency tracheotomy; once the airway was secured, intraoral examination revealed a pulsating, bleeding vessel in the area of the lingual surface of the mandible, which was thought to represent an aberrant lingual artery.  The bleeding vessel was ligated, and the Veteran experienced no difficulty after surgery.  The tracheotomy tube was removed after the third day, and the Veteran had rapid resolution of the peripharyngeal hematoma.  The Veteran was discharged from the treatment facility on June 24, 1977.

The record contains no post service records noting a diagnosis, or treatment related to the claimed condition.

The Veteran testified during a June 2013 hearing to an injury in service resulting from the extraction of his wisdom teeth.  His testimony concerning the event is consistent with the STRs.  The Veteran further testified that he experienced "a lot of pain and suffering for the first few years after" the injury.  The Veteran stated that he feels periodic pain inside his jaw.  The Veteran testified that he has not sought treatment for his jaw since service.  

The Veteran was afforded a VA examination in May 2015.  The examiner noted that the Veteran did not report any functional loss or impairment associated with his jaw and denied any flare-ups.  On physical examination, there was no tenderness, no clicking in the joint, and no clinical evidence of pain.  Range of motion was normal.  The examiner noted inter-incisal distance was slightly below expected, but opined that it was within the normal range for the Veteran, and related to the size of his oral cavity (i.e., it is congenital and not related to any incident in service).  Radiographic imaging was negative for any disability.  The examiner opined that the Veteran did not have a temporomandibular joint (TMJ) condition.  In his rationale, the examiner noted that there was no disability shown on imaging.  The examiner also noted that STRs indicated that in-service treatment was successful and without residuals, and that there is no post service evidence of "any diagnosis of and/or treatment for a TMJ disorder or any other jaw condition resulting from these events."  The examiner opined that it is highly unlikely that the Veteran suffers from any TMJ condition or other jaw condition, which resulted from extraction of tooth #17 because there was no clinical, to include on imaging, of any disability. 

The Board finds the Veterans description of intermittent pain in his jaw credible and notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. at 285 (1999).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of  "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40. 

While the Veteran is competent to report symptoms capable of lay observation, he has not demonstrated that he has the required expertise or training to diagnose a jaw disability, which is a medical question.  Imaging conducted during the May 2015 VA examination was negative for any jaw disability, and a negative nexus opinion was provided based on those findings.  The record demonstrates only subjective complaints of jaw pain without any identified functional impairment or objective manifestations.  There is no competent evidence of record that the Veteran has a current jaw disability causally related to, or aggravated by, service, to include the extraction of a tooth in service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds the VA examiner's opinion to be the most probative evidence of record as to existence of a current jaw disability.  As competent evidence does not establish the presence of a current jaw disability, service connection is not warranted. 

In sum, no current jaw disability has been diagnosed by competent evidence.  Accordingly, the preponderance of the evidence is against the claim and it is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic residuals of a jaw injury is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


